IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW B. MOONEY,          §
                            §               No. 560, 2017
      Plaintiff Below,      §
      Appellant,            §               Court Below: Superior Court of the
                            §               State of Delaware
      v.                    §
                            §               C.A. No. N17C-01-374
E.I. DU PONT DE NEMOURS AND §
COMPANY,                    §
                            §
      Defendant Below,      §
      Appellee.             §

                         Submitted: June 8, 2018
                         Decided:   August 13, 2018

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                     ORDER

      (1)   In a Superior Court civil action, the defendant, E.I. du Pont de Nemours

and Company (“DuPont”), filed a motion to dismiss a complaint brought by the

plaintiff, Matthew B. Mooney. Mooney alleged that he had been fraudulently

induced to buy shares of DuPont stock having relied on allegedly false statements

made by DuPont’s officers. During the proceedings on the motion to dismiss,

Mooney asked the Superior Court to grant him leave to amend the complaint in the

event the complaint was dismissed.

      (2)   On November 28, 2017, after full briefing and oral argument on

DuPont’s motion to dismiss, the Superior Court issued a decision that dismissed the
complaint for failure to adequately plead a claim for fraud and denied the request for

leave to amend.1 Mooney’s sole argument on appeal is that the Superior Court’s

denial of his request for leave to amend the complaint was an abuse of discretion.

         (3)    After carefully considering the parties’ briefs on appeal and the record

below, we can find no error in the Superior Court’s denial of Mooney’s request for

leave to amend the complaint. As reflected in the Superior Court’s decision, the

complaint was dismissed on the merits, after full briefing and oral argument, for

Mooney’s failure to identify “any contemporaneous factual allegations suggesting

[that] DuPont’s officers made false statements knowingly or with lack of good

faith.”2 Given Mooney’s failure to identify any actionable misstatements of fact,

despite having had ample opportunity to do so during the course of the proceedings,

it was reasonable for the Superior Court to conclude that granting him leave to

amend the complaint would be futile and a waste of resources.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice




1
    2017 WL 5713308 (Del. Super. Ct. Nov. 28, 2017).
2
    Id. at *1.
                                               2